DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/21/22 has been considered and entered.  Claim 7 has been canceled.  Claims 1-6 and 8-14 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3,5,6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imachi et al. (2007/0026312) in combination Muraoka et al. (2008/0299457).
Imachi et al. (2007/0026312) teaches apparatus for and method of manufacturing electrodes having a current collector (1) and a plurality of active material layers (2,3) 
Imachi et al. (2007/0026312) fails to teach the first and second solvent having different properties, i.e. not the same solvent.
Muraoka et al. (2008/0299457) teaches a method of manufacturing positive electrodes wherein the first material mixture soluble or dispersible in water and a second material mixture that is soluble or dispersible in an organic solvent (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Imachi et al. (2007/0026312) process to include different solvent for the different electrodes slurries as evidenced by Muraoka et al. (2008/0299457) with the expectation of achieving similar success and an improved electrical performance by preventing reaction between the two layers [0018]. 
Regarding claim 1, the solvents are different and therefore would inherently have different physical properties.  the dual layer is applied through one coating head Imachi et al. (2007/0026312) (Fig. 1).
Regarding claims 2-3, the solvent in the first mixture is water and hence polar while the solvent in the second mixture is (NMP) and hence is non-polar. 
Regarding claim 5, Imachi et al. (2007/0026312) teaches simultaneously coating the layers [0064].
Regarding claim 6, the first and second layers would have differing densities as they include different material for the slurries [0021].  

Regarding claim 9, Imachi et al. (2007/0026312) teaches supplying the coating material from separate mixers [0066].
Regarding claim 10, the references are silent with respect to the flow rates of the mixtures, however, the Examiner takes the position that the flow rates would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  In addition the coating layers are shown to be similar and hence would have similar flow rates to produce equivalent thicknesses thereon.
Regarding claim 11 and 12, the reference teaches multiple supply sources instead of the claimed single supply source.  The Examiner takes the position that the number of supply sources would be a matter of design choice by the practitioner in the art absent a showing of unexpected results garnered directly therefrom as one would expect to produce similar stacked layers regardless of the number of supply sources utilized 
Regarding claim 13, Imachi et al. (2007/0026312) teaches simultaneously drying the layers [0021].
Regarding claim 14, the layers are rolled to form the electrode [0017].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imachi et al. (2007/0026312) in combination Muraoka et al. (2008/0299457) further in combination with Yoshima et al. (2018/0277896).

Imachi et al. (2007/0026312) in combination Muraoka et al. (2008/0299457) fails to teach non-polar solvents including ethylene glycol.
Yoshima et al. (2018/0277896) teaches ethylene glycol as a non-polar solvent used in making electrodes for batteries [0042].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Imachi et al. (2007/0026312) in combination Muraoka et al. (2008/0299457) process to include the non-polar solvent as evidenced by Yoshima et al. (2018/0277896) with the expectation of achieving similar success. 

Prior Art
Zhamu et al. (2011/0159372) teaches NMP as a non-polar solvent [0133].

Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach “simultaneously on the same point”.
The Examiner agrees in part.  However, the claims are not commensurate in scope with the argument.  The claims do not refer or define that simultaneously is performed with respect to a “location” on the substrate.  Simultaneous coating is . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.